DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3541794 (Johnston) in view of US 2013/0220435 (James) and US 2016/0131082 (Gormley).
Regarding claim 1, 3, Johnston teaches a bypass propulsion unit (Fig 1-2, col 2 ll. 43-72), comprising: an engine (core engine 18); and a nacelle disposed around the engine and defining a cold flow path (nacelle comprising 22), the nacelle including: a thrust reverser comprising cascades and at least one cowl (col 3 l. 49-col 4 l. 21, Fig 4; thrust reverser 40 comprising cascades 64 and cowl 66), wherein the at least one cowl is slidably mounted relative to thrust reverser flaps, and connecting rods (Fig 4; cowl 66 slides relative to flaps 68 and connecting rods 72; cradle will be as discussed below in the combination), wherein the connecting rods actuate the thrust reverser flaps (see Fig 4; connecting rods 72 cause rotation of the flaps 68); an inner structure wrapped around the engine (inner structure 32, 38, 34 surrounding the core engine, col 3 ll. 1-10), the inner structure defines, with the at least one cowl, a portion of the cold flow path (see Fig 1, 4; cowl and inner structure defines cold flow path); and a bifurcation for the passage of piping extending between the engine and the outside of the nacelle, diametrically opposite to the nacelle cradle (see annotated figure below; “for passage of piping” is intended use and does not differentiate the claimed structure from the prior art structure – e.g. bifurcation; when the shrouds/cowls are in the pivotally open position, the open space in the bifurcation would allow for passage of piping between the engine and the outside of the nacelle; bifurcation is in the 6 o-clock position and cradle will be in the 12 o’clock position as will be discussed below), wherein: the thrust reverser of the propulsion unit further comprises two structural half-shrouds disposed downstream of the cascades (Fig 4, col 3 ll. 4-40; two structural half shrouds 40 of the assemblies 48, 50 downstream of the cascades), the inner structure comprises two upstream inner half-structures (Fig 2; two upstream inner half structures 38 each associated with one of the half shrouds 40), ends of the two upstream inner half-structures being linked to the half-shrouds to form two half- sections of the cold flow path (see Fig 3; circumferential ends of the inner half-structures 38 are linked to half-shrouds 40), wherein the two half-sections are pivotally mounted on the nacelle cradle (two half-sections 48, 50 which form cold flow path and will be linked to cradle as will be discussed below), the thrust reverser flaps are hingedly mounted on the half-shrouds (col 3 l. 49-col 4 l. 21; Fig 4), the connecting rods are hingedly mounted on the thrust reverser flaps and on the upstream inner half-structures (col 4 ll. 1-10, Fig 4), and the half-sections of the cold flow path are movable between a service position in which the half-sections of the cold flow path bear on and on either side of the bifurcation (closed position of Fig 3), and a maintenance position, in which the half-sections of the cold flow path are pivoted outwards of the nacelle, enabling access to the portion of the engine located below the upstream inner half-structures (open position of Fig 3 and Fig 2), wherein the bifurcation extends axially over a length corresponding substantially to that of the half-sections of the cold flow path (see Fig 2; bifurcation including wall 52 has a length that is the substantially the same as the half-sections).

    PNG
    media_image1.png
    651
    634
    media_image1.png
    Greyscale

Johnston fails to teach the two half-shrouds secured to the cascades. However, it was well known in the art that cascades may be either fixed to a stationary nacelle structure or attached to the translating cowl (the two half-shrouds in Johnston) to translate therewith, as taught by Gormley (para 24). It would have been obvious to one of ordinary skill in the art at the time of filing to secure the cascades of Johnston to the two half-shrouds in order to allow translation of the cascades, as taught by Gormley. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, securing the cascades to the two half-shrouds yields predictable results.
Johnston in view of Gormley fails to teach a nacelle cradle linked to a suspension pylon of the propulsion unit; the at least one cowl is slidably mounted relative to the nacelle cradle. However, it was well known in the art to provide a nacelle cradle linked to a suspension pylon of the propulsion unit, the at least one cowl slidably mounted relative to the cradle, as taught by James (Fig 4-5, 7B, 11; cradle 128 linked to pylon 118; cowl slides relative to the cradle; see para 69-70). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a nacelle cradle linked to a suspension pylon of the propulsion unit; the at least one cowl is slidably mounted relative to the nacelle cradle, as taught by James. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a nacelle cradle linked to a suspension pylon of the propulsion unit; the at least one cowl is slidably mounted relative to the nacelle cradle yields predictable results. When the cradle is added, the half-sections of Johnston would be pivotally mounted on the cradle.
Allowable Subject Matter
Claim 4 is allowed.
Double Patenting
Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 5/18/22 have been fully considered but they are not persuasive. 
With regards to Applicant’s argument that “the intended purpose and principle of operation of Johnston's cowl 66 is to move separately from the cascades 64 so that the cascades 64 can be ‘placed in flow communication with the fan pressurized air within the duct assembly’”, “it would not have been obvious to modify Johnston's cascades 64, which must move separately from the cowl 66, according to Gormley's sleeve 202 and cascades 204, which are designed to move together” and that “modification of Johnston according to the teachings of Gormley would render Johnston unsatisfactory for its intended purpose”, Examiner respectfully disagrees. Johnston specifically teaches that different arrangements of the thrust reverser and cascade may be possible (see col 3 ll. 40-65). Johnston does not teach that the cascade must move separately. The arrangement of the cascade is not critical to the practice of Johnston’s invention, and consequently is not related to the principle of operation. The intended purpose of Johnston’s cowl and cascade is thrust reversal. Gormley teaches that one of ordinary skill in the art may provide a working thrust reverser with either fixed or translating cascades, and that such arrangements were well known alternatives (para 24). Applying either one to the thrust reverser of Johnston was within the level of ordinary skill in the art and obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741